DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chunlei (CN204501797), in view of Obrist (US 2017/0257967).

          Chunlei teaches:
1, Chunlei discloses an air-quality detection apparatus, comprising: (abstract, ‘disinfection and detection device’; fig(s) 1-2)

          a casing body comprising a bottom and a side wall extending upwards from a circumference of the bottom; 10, 13 fig. 2, ‘lower cover’, ‘upper cover’)

          a first printed circuit board (PCB) disposed horizontally above the bottom; (12, 14 fig. 2, ‘shows two PCBs)

          a temperature/humidity sensor mounted on a bottom surface of the first PCB; (7 fig. 2, ‘temperature humidity sensor’ below PCB 12’)

          a second PCB disposed horizontally above the first PCB; and (12 fig. 2, PCB built-in Bluetooth WIFI module’)

          Chunlei teaches a CO2 sensor, however, it is located below. It would be obvious for one with ordinary skill that a sensor can be place on any of the PCBs.

           Chunlei does not teach:

          a C02 sensor mounted on the second PCB

          Obrist discloses:

          a C02 sensor mounted on the second PCB.  (41-42, 61 FIG. 2, ‘teaches 1ST, 2nd, 3rd circuit board/PCB and further electronics on a 2nd board; para 0057, ‘discloses that sensors can be modified on these PCBs’)

          It would have been obvious before the effective filing date of the invention to combine the ‘detection device’ of Chunlei with the ‘automation module’ of Obrist in order to provide an A-r quality detection device that is portable and simple in structure.


          In regards to claim 2, Chunlei discloses an air-quality detection apparatus according to claim 1, (see claim rejection 1) Obrist discloses wherein, when the first PCB is viewed from above, the temperature/humidity sensor is disposed in a region that does not overlap the C02 sensor.  (41-42, 61 FIG. 2, ‘teaches 1ST, 2nd, 3rd circuit board/PCB and further electronics on a 2nd board; para 0057, ‘discloses that sensors can be modified on these PCBs’; ‘PCBs connected by sleeves’; 8 fig. 2)



          In regards to claim 3, Chunlei discloses an air-quality detection apparatus according to claim 2, (see claim rejection 2) Obrist teaches wherein the C02 sensor is mounted on a bottom surface of the second PCB.  (41-42, 61 FIG. 2, ‘teaches 1ST, 2nd, rd circuit board/PCB and further electronics on a 2nd board; para 0057, ‘discloses that sensors can be modified on these PCBs’)



          In regards to claim 4, Chunlei discloses an air-quality detection apparatus according to claim 1, (see claim rejection 1) Obrist discloses wherein the casing body comprises a support rib protruding from the bottom to support the bottom surface of the first PCB.  (para(s) 0067-0070, ‘utilizes multi-core connecting sockets 427’; screws and screw holes PCBs spaced fig(s) 1-6; fig. 2, 3 fig. 3, ‘housing’; ‘PCBs connected by sleeves’; 8 fig. 2)


          In regards to claim 5, Chunlei discloses an air-quality detection apparatus according to claim 4, (see claim rejection 4) Obrist discloses wherein the temperature/humidity sensor is disposed within an interval by which the first PCB is spaced apart from the bottom by the support rib. (para(s) 0067-0070, ‘utilizes multi-core connecting sockets 427’; screws and screw holes PCBs spaced fig(s) 1-6; fig. 2, 3 fig. 3, ‘housing’; ‘PCBs connected by sleeves’; 8 fig. 2)


          In regards to claim 6, Chunlei discloses an air-quality detection apparatus according to claim 4, (see claim rejection 4) Obrist discloses wherein a gap is formed between the first PCB and the side wall such that a space between the bottom and the bottom surface of the first PCB, spaced apart from the bottom by the support rib, communicates with a space above the first PCB therethrough. (para(s) 0067-0070, ‘utilizes multi-core connecting sockets 427’; screws and screw holes PCBs spaced fig(s) 1-6; fig. 2, 3 fig. 3, ‘housing’; ‘PCBs connected by sleeves’; 8 fig. 2)
 



          In regards to claim 7, Chunlei discloses an air-quality detection apparatus according to claim 6, further comprising: (see claim rejection 6)

          Obrist teaches:

          a third PCB disposed horizontally above the second PCB; (41-42, 61 FIG. 2, ‘teaches 1ST, 2nd, 3rd circuit board/PCB and further electronics on a 2nd board; para(s) 0004, 0048, 0050, 0057, 0060)

          Chunlei teaches:

          a dust sensor comprising a chamber mounted on a top surface of the third PCB to receive air introduced thereinto and a light emitter configured to emit light into the chamber, (abstract ‘recites UV sensor, 2 fig. 2) Obrist discloses the chamber comprising at least one communication hole formed therein to allow external air to flow into and out of the chamber; and (para 0024; fig(s) 4a-b, 5-6, ‘openings’, ‘passages’, ‘access openings’, and ‘cutouts’)


          a cover configured to cover an open top surface defined opposite the bottom by the side wall, the cover comprising at least one vent hole formed therein so as to overlap the at least one communication hole when viewed from above, wherein a portion of the at least one vent hole that does not overlap the at least one communication hole communicates with the gap through a space in the casing body.  (para 0024, ‘sensors’;3 fig 3, ‘housing’, fig(s) 4a-b, 5-6, ‘openings’, ‘passages’, ‘access openings’, and ‘cutouts’)



          In regards to claim 9, Chunlei discloses an air-quality detection apparatus according to claim 1, further comprising: (abstract, ‘disinfection and detection device’; fig(s) 1-2)


        Obrist discloses:

         a third PCB on which a wireless communication interface is mounted, the third PCB being disposed horizontally at a position spaced further upwards apart from the bottom than the first PCB; and (41-42, 61 fig. 2, ‘teaches 1ST, 2nd, 3rd circuit board/PCB and further electronics on a 2nd board; para(s) 0004, 0048, 0050, 0057, 0060; para 0048, ‘PCBs connected by sleeves’; 8 fig. 2)

          a processor configured to transmit a detection value of at least one of the CO2 sensor or the temperature/humidity sensor to a communication network through the wireless communication interface. (para 0057, recites: ‘receives values one or more air quality parameters wirelessly’; para 0039, ‘processing circuitry 46’)

Allowable Subject Matter

Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852